Case 08-28225         Doc 2218     Filed 08/26/21 Entered 08/26/21 16:28:03           Desc Main
                                   Document      Page 1 of 10



                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In re:                                               )   Chapter 7
                                                      )   Case No. 08-28225, et al.
 LANCELOT INVESTORS FUND, L.P., et al.                )   (Jointly Administered)
                                                      )
                   Debtor.                            )   Hon. Jacqueline P. Cox Presiding
 ______________________________________               )   Hearing: September 28, 2021

          NOTICE OF SEVENTEENTH INTERIM FEE APPLICATION OF
 HURON CONSULTING SERVICES, LLC, AS FINANCIAL ADVISORS TO THE TRUSTEE,
         FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
       FOR THE PERIOD FROM FEBRUARY 1, 2021 THROUGH MAY 31, 2021

TO:       SEE ATTACHED SERVICE LIST

          PLEASE TAKE NOTICE that on September 28, 2021 at 1 p.m., I will appear before the

Honorable Jacqueline P. Cox, or any judge sitting in Judge Cox’s place, and present the

Seventeenth Interim Fee Application Of Huron Consulting Services, LLC, As Financial

Advisors To The Trustee, For Compensation And Reimbursement Of Expenses For the

Period From February 1, 2021 Through May 31, 2021.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

          To appear by video, (1) use this link: https://www.zoomgov.com/. (2) Enter the meeting
          ID 1612732896. (3) Enter the passcode 778135.

          To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646-828-
          7666. (2) Enter the meeting ID 1612732896. (3) Enter passcode 778135.

          When prompted identify yourself by stating your full name.

          To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab for
          Judges.

        If you object to this motion and want it called on the presentment date above, you may
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may call the matter regardless.
Case 08-28225     Doc 2218     Filed 08/26/21 Entered 08/26/21 16:28:03      Desc Main
                               Document      Page 2 of 10




                                                  JENNER & BLOCK, LLP

                                        BY:         /s/ Ronald R. Peterson
                                                        Ronald R. Peterson
Ronald R. Peterson (2188473)
JENNER & BLOCK, LLP
353 North Clark St.
Chicago, Illinois 60654
PH: 312/222-9350
FAX: 312/527-0484

Dated: August 26, 2021




                                          2
Case 08-28225       Doc 2218     Filed 08/26/21 Entered 08/26/21 16:28:03             Desc Main
                                 Document      Page 3 of 10



                                CERTIFICATE OF SERVICE

       I, Ronald R. Peterson certify that, on August 26, 2021, I caused a copy of the foregoing

Notice of Application and Seventeenth Interim Fee Application Of Huron Consulting

Services, LLC, As Financial Advisors To The Trustee, For Compensation And

Reimbursement Of Expenses For the Period From February 1, 2021 Through May 31, 2021

to be served upon the attached Service List by the Court’s ECF filing system.


                                                             /s/ Ronald R. Peterson
                                                               Ronald R. Peterson
Case 08-28225        Doc 2218     Filed 08/26/21 Entered 08/26/21 16:28:03           Desc Main
                                  Document      Page 4 of 10



                        IN THE UNITED STATES BANKRUPTCY
                       COURT FOR THE NORTHERN DISTRICT OF
                            ILLINOIS EASTERN DIVISION

_________________________________________________
In re:                                    )                  Chapter 7
                                          )
LANCELOT INVESTORS FUND, L.P., et al.,    )                  Case No. 08-28225, et al.
                                          )                  (Jointly Administered)
                                          )
                  Debtor.                 )                  Hon. Jacqueline P. Cox Presiding
_________________________________________ )



     SEVENTEENTH INTERIM FEE APPLICATION OF HURON CONSULTING
         SERVICES, LLC AS FINANCIAL ADVISORS TO THE TRUSTEE
         FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
      FOR THE PERIOD FROM FEBRUARY 1, 2021 THROUGH MAY 31, 2021

         Huron Consulting Services, LLC (“Huron” or the “Applicant”), hereby files its

Seventeenth Interim Fee Application (the “Application”) for Compensation and for

Reimbursement of Expenses as Financial Advisors to the Trustee (the “Trustee”) for allowance

of reasonable interim compensation in the amount of $9,977.50 for 15.7 hours of professional

services rendered by Applicant to the Trustee for the period for the period of F e b r u a r y 1 ,

2 0 2 1 through May 31, 2021 (this “Compensation Period”). Attached as Exhibit A is a fee

application summary sheet as required by the Executive Office of the U.S. Trustee’s Guidelines

(the “Guidelines”) dated March 22, 1995, as amended January 30, 1996. In support of this

Application, Huron states the following:

                                           BACKGROUND

1.       On October 20, 2008 (the “Petition Date”), the above-captioned debtors (the “Debtors”)

filed with this Court voluntary petitions for relief under Chapter 7 of the Bankruptcy Code.

Shortly thereafter, the United States Trustee for the Northern District of Illinois appointed
Case 08-28225       Doc 2218      Filed 08/26/21 Entered 08/26/21 16:28:03           Desc Main
                                  Document      Page 5 of 10



Ronald R. Peterson as Trustee.

2.    This Court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§ 157 and

1334. Consideration of this Application is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue of the Debtors’ chapter 7 cases and this Application in this District is proper pursuant to

28 U.S.C. §§ 1408 and 1409.

3.    The bases for the relief requested herein are §§ 105(a) and 331 of the Bankruptcy Code.

4.    The Debtors consist of 19 related entities engaged in the operation of related hedge funds

or special purpose vehicles. As of October 11, 2008, the Debtors collectively purportedly had

assets with a value of $1.8 billion and liabilities of $276 million.

5.    Approximately $1.5 billion of the Debtors’ assets purportedly consist of loans to or

investments in Petters Group Worldwide and related entities (the “Petters Entities”).

6.    On October 3, 2008, Tom Petters, primary manager of the Petters Entities, was arrested

and charged in a criminal complaint with mail and wire fraud, money laundering and obstruction

of justice for his actions. Subsequently, several employees of the Petters Entities have pleaded

guilty for their role in the scheme.

7.    The Petters Entities have sought relief under chapter 11 of the Bankruptcy Code in order

to reorganize and/or preserve their operations, sell assets and preserve potential avoidance and

claims. The Petters Entities continue to operate their businesses as debtors-in-possession.

8.    In addition to their investment in the Petters Entities, the Debtors also made risky loans

including subprime loans to “buy here/pay here” used car dealerships, and commercial real estate

investments.

9.    On October 1, 2015, the Trustee filed an Application to Retain Huron Consulting Services,

LLC as Financial Advisors retroactive to August 31, 2015 (the “Employment Application”). On
    Case 08-28225         Doc 2218       Filed 08/26/21 Entered 08/26/21 16:28:03                Desc Main
                                         Document      Page 6 of 10



    October 8, 2015, this Court entered a Final Order Granting Motion to Retain Huron Consulting

    Services, LLC retroactive to August 31, 2015 (the “Retention Order”).

    10.    Huron is a firm offering financial advisory services to financially distressed and troubled

    companies. Huron professionals have extensive knowledge and experience in the field of

    bankruptcy, and are qualified to perform the work required in these cases.


       FEES AND EXPENSES INCURRED DURING THE PERIOD FEBRUARY 1, 2021
                            THROUGH MAY 31, 2021

    11.    In accordance with the Administrative Order pursuant to Title 11 U.S.C. §§ 105(a), 328,

    330 and 331 Establishing Procedures for Interim Compensation and Reimbursement of Expenses

    of Professionals entered by this Court on November 4, 2008 (the “Administrative Order”), all

    professionals retained in this case are to file with the Court a quarterly fee application, beginning

    with the period ending on January 31, 2009, at four-month intervals thereafter for interim Court

    approval and allowance, pursuant to § 331 of the Bankruptcy Code, of the compensation and

    reimbursement of expenses sought in the monthly fee statements filed in respect of such four

    month period.

    12.    Applicant has requested in its previous monthly fee statements payment of 80% of fees and

    100% of expenses during the Compensation Period as outlined below:

                                                                            Amount           Unpaid
                       Period                  Fees        Expenses
                                                                            Received         Balance

           2/1/21 – 3/31/21                                           -                  -    2,553.00
                                               2,553.00

           4/1/21 - 5/31/211                                          -                  -    7,424.50
                                               7,424.50

            Feb 2021 - May 2021 Totals         9,977.50               -                  -    9,977.50




1
    A separate monthly fee statement has not been prepared for April 1 – May 31, 2021.
Case 08-28225      Doc 2218      Filed 08/26/21 Entered 08/26/21 16:28:03          Desc Main
                                 Document      Page 7 of 10



13.   Attached hereto as Exhibit A are the names, titles, hourly rates and a summary of hours

charged, and the total compensation sought for the professionals whose services are being billed

during the Compensation Period in connection with this case.

14.   Attached hereto as Exhibits B thru B-2 are the hours and fees generated by the services

performed during the Compensation Period and, for each separate project category, a list of each

person providing services on the project, a statement of the number of hours spent and the

amount of compensation requested for each person on the project.

15.   Attached hereto as Exhibit C is a summary schedule of actual and necessary expenses

incurred during the Compensation Period. During the current period, Huron did not incur any

expenses.

16.   Detailed daily descriptions of services rendered by each professional during the

Compensation Period, including the hours incurred with respect to each task and the resultant

fees, have been included with Huron’s monthly fee statements. The Trustee has reviewed

and approved Huron’s monthly fee statements prior to the filing of this Application.         In

accordance with the Administrative Order, attached hereto as Exhibit D are copies of

Applicant’s monthly fee statements covering the Compensation Period. A redacted copy is being

filed with the Court, and an unredacted copy will be served to Judge’s Chambers.

17.   Pursuant to Rule 5082-1 and prior Rule 607 of the Local Rules of Bankruptcy Practice

and Procedure of the United States Bankruptcy Court for the Northern District of Illinois,

Eastern Division (the “Local Rules”), Huron certifies that this Seventeenth Interim Application

complies with the requirements of Local Rule 5082-1 and prior Local Rule 607 regarding these

descriptions and in all other material respects. Summary descriptions of the services performed

by category and the related time and gross fees incurred are as follows:
Case 08-28225      Doc 2218     Filed 08/26/21 Entered 08/26/21 16:28:03             Desc Main
                                Document      Page 8 of 10



CATEGORY                                            HOURS                       AMOUNT

Claims Analysis                                       8.1                       $5,569.50

This category consists of time spent allocating revenue and expenses among the Debtors,

reviewing claims impacting recoveries to the Debtor’s estate, and analyzing possible distribution

scenarios by the Debtor’s estate. During the current period, Huron reviewed Debtors’ cash

balances for re-allocation, prepared re-allocation schedules and reviewed claim distribution

schedules.

Employment / Fee Applications                         3.7                       $ 2,146.00

Huron prepared the detailed monthly fee statements and its interim fee application, as required,

to comply with the Bankruptcy Code, the Bankruptcy Rules, the Guidelines, the Compensation

Procedures and other guidelines governing the payment of professionals in this case.

Petters’ Estate Claims                                3.9                       $ 2,262.00

This category consists of time expending relating to Huron’s analyses of the Debtors’ claims

against the various Petters related estates, preparation of a presentation for the Trustee

and discussions with the Trustee regarding these claims. During the current period, Huron

prepared an analysis of receipts and allocation to each Debtor with regard to the Debtors’

claims against the Petters’ estates.

Total Hours and Fees                                  15.7                     $9,977.50

18.   While the above summary of the services rendered by Applicant during the

Compensation Period cannot entirely convey the full extent of the services provided to the

Trustee, such summary will give this Court a sense of the amount, breadth, and complexity of

the work performed by the Applicant and of the results achieved.

19.   Applicant expended a total of 15.7 hours during the Compensation Period at an average
Case 08-28225       Doc 2218     Filed 08/26/21 Entered 08/26/21 16:28:03            Desc Main
                                 Document      Page 9 of 10



blended hourly rate of approximately $635.51. Applicant made every effort to keep the time

expended to the lowest amount practicable and to have the work performed by the least

expensive professional capable of performing the tasks.

20.   Huron submits that the foregoing services were necessary to the administration of this

Chapter 7 case, were necessary and beneficial to the estates at the time such services were

rendered and were performed without unnecessary duplication of effort or expense. Huron’s

request for compensation for the foregoing services is reflective of a reasonable and appropriate

amount of time expended in performing such services commensurate with the complexity,

importance and nature of the problem, issue or task involved.

21.   All professional services and expenses for which an allowance is requested were

performed or incurred by Applicant for and on behalf of the Trustee and not on behalf of any

other entity or party-in-interest. The fees and expenses sought by Applicant, except to the extent

prohibited by the Guidelines, are billed at rates and in accordance with practices customarily

employed by Applicant and generally accepted by Applicant’s clients.

22.   Applicant further submits that the professional services rendered as financial advisors to

the Trustee have been valuable, necessary and appropriate and have not been duplicative of

services performed by other professionals retained in this case.         Applicant believes the

compensation sought is fair and reasonable for the professional services provided in light of the

complexity of these proceedings.

23.   To the extent that time or disbursement charges for services rendered or disbursements

incurred relate to the Compensation Period but were not processed prior to the preparation of

this Application, Applicant reserves the right to request additional compensation for such

services and reimbursement of such expenses.
Case 08-28225   Doc 2218   Filed 08/26/21 Entered 08/26/21 16:28:03   Desc Main
                           Document     Page 10 of 10
